Citation Nr: 1027638	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-09 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic 
sinusitis.  

4.  Entitlement to service connection for chronic sinusitis.  

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for uterine 
prolapse.

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for uterine 
leiomyoma.  

7.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a seizure 
disorder.    
REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1983 to December 
1985.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which confirmed the previous denial of service 
connection for PTSD, chronic sinusitis, uterine prolapse, uterine 
leiomyoma, and a seizure disorder.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a hearing at the RO in April 2010.  A transcript of the 
hearing is of record.  The Veteran submitted additional evidence 
at that time, along with a waiver of consideration by the agency 
of original jurisdiction.  See 38 C.F.R. § 20.1304.  

The RO addressed the new and material evidence issues in the 
rating decision on appeal.  Irrespective of the RO's action, the 
Board must decide whether the appellant has submitted new and 
material evidence to reopen the claimed of service connection for 
PTSD, chronic sinusitis, uterine prolapse, uterine leiomyoma, and 
a seizure disorder.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002 and Supp. 2009).

All of the issues on appeal are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO last denied entitlement to service connection for PTSD 
and chronic sinusitis in an April 2006 rating decision.  The 
appellant received timely notice of the determination but did not 
appeal, and that denial is now final.

2.  Regarding the claims of service connection for PTSD and 
chronic sinusitis evidence received since the April 2006 rating 
decision is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claims of entitlement to 
service connection for PTSD and chronic sinusitis.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the April 
2006 rating decision, and the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 
and Supp. 2009); 38 C.F.R. § 3.156 (a) (2009).

2.  New and material evidence has been received since the April 
2006 rating decision, and the claim of entitlement to service 
connection for chronic sinusitis is reopened.  38 U.S.C.A. § 5108 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.156 (a) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Reopening the claims of service connection chronic sinusitis and 
PTSD have been considered with respect to VA's duties to notify 
and assist, to include Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Given the favorable outcome noted above, no conceivable prejudice 
to the Veteran could result from this decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The appellant seeks to reopen claims of entitlement to service 
connection for PTSD and chronic sinusitis.  

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must present 
a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156 (a).

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The RO denied entitlement to service connection for chronic 
sinusitis in an April 2003 rating decision.  The RO denied 
entitlement to service connection for a seizure disorder and 
chronic sinusitis in a January 2005 rating decision.  The RO 
denied entitlement to service connection for PTSD and chronic 
sinusitis in an April 2006 rating decision because the evidence 
did not show that the Veteran's stressor for PTSD was confirmed 
and because the evidence did not show a relationship between the 
Veteran's current sinus problems and service.  In February 2007 
the Veteran requested only a "reconsideration" of her claims 
for service connection for PTSD, gynecologic problems, sinus 
problems and a seizure disorder.  This submission from the 
Veteran does not constitute a valid notice of disagreement (NOD) 
with the April 2006 rating decision.  See 38 C.F.R. § 20.201.  
The Veteran did not appeal these decisions, so they are now 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 
20.201, 20.302, 20.1103.  

Evidence submitted since the April 2006 rating decision 
pertaining to the Veteran's PTSD includes a March 2007 letter 
from the Veteran's cousin, which notes that during service the 
Veteran told her that she was pregnant and that her sergeant 
forced her to have sexual relations with him.  

Evidence submitted since the April 2006 rating decision 
pertaining to the Veteran's chronic sinusitis includes an April 
2010 private medical opinion noting that it is as likely as not 
that her sinus problems are a result of her exposure to CS gas 
during her time in the military.  

The March 2007 letter and April 2010 private medical opinion are 
new because they are not duplicative of evidence considered by 
the RO at the time of its April 2006 rating decision.

The April 2010 private medical opinion clearly relates to the 
unestablished fact and the reason for the previous denial of her 
service connection claim; that is, whether the Veteran's current 
sinusitis is related to service as required by 38 C.F.R. § 3.303.  

Likewise, the newly submitted April 2010 private medical opinion 
is not cumulative or redundant of existing evidence, and presents 
a reasonable possibility of substantiating the claim.

Regarding the claim for PTSD, the Board notes that under 38 
C.F.R. § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases, and statements from family members, roommates, fellow 
service members, or clergy.  38 C.F.R. § 3.304(f)(3).  Thus, 
presuming the credibility of the March 2007 letter from the 
Veteran's cousin pursuant to Justus the Board finds that it 
clearly relates to the unestablished fact and the reason for the 
previous denial of her service connection claim; that is, whether 
the Veteran's current PTSD is related a verified stressor during 
service as required by 38 C.F.R. § 3.304(f).  

Likewise, the newly submitted March 2007 letter is not cumulative 
or redundant of existing evidence, and presents a reasonable 
possibility of substantiating the claim.

Accordingly, reopening the claim of entitlement to service 
connection for chronic sinusitis and PTSD is warranted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for chronic sinusitis; to 
this extent only the claim, is granted.

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for PTSD; to this extent 
only the claim, is granted.


REMAND

The Veteran seeks to reopen previously denied claims of service 
connection for uterine prolapse, uterine leiomyoma, and a seizure 
disorder, and service connection for PTSD and chronic sinusitis.   

The Veteran's claims must be remanded for numerous reasons.  

In May 2007, following her claim to reopen previously denied 
service connection claims for uterine prolapse, uterine 
leiomyoma, and a seizure disorder, the Veteran was sent a letter 
by the RO advising her that she must submit new evidence to 
support her claims.  This letter dis not inform the Veteran of 
what new or material evidence consists of or the basis for the 
last previous denial of claims as required by Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Thus, the Veteran's claims for uterine 
prolapse, uterine leiomyoma, and a seizure disorder must be 
remanded so that she can be provided with notice conforming to 
the requirements of Kent, supra.  

Similarly regarding her claims to reopen previously denied claims 
of service connection for uterine prolapse, uterine leiomyoma, 
and a seizure disorder, and service connection for PTSD and 
chronic sinusitis, the Board notes that during her April 2010 
hearing the Veteran testified that she was awarded Social 
Security disability based on her PTSD in 2005.  A letter from the 
Social Security Administration (SSA) notes that the Veteran 
became disabled on September 1, 2005.  This letter consists of a 
1 page document and no further SSA records are of record.  Nor 
does it appear that the RO has made any attempts to obtain the 
Veteran's SSA records.  The Board must therefore remand this 
claim so that the RO can obtain the Veteran's SSA records.  See 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992) (noting that where 
VA has actual notice that the appellant is receiving disability 
benefits from the SSA, the duty to assist requires VA to obtain a 
copy of the decision and the supporting medical records upon 
which the award was based).  

Regarding her claim of service connection for PTSD, the Board 
notes that a diagnosis of PTSD must be established in accordance 
with 38 C.F.R. § 4.125(a), which requires that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 
3.304(f).  Although there are VA treatment records indicating 
that the Veteran has been diagnosed with PTSD, none of these 
records indicate that the Veteran's PTSD diagnosis conforms to 
the criteria set out in the DSM-IV.  Thus, there is insufficient 
medical evidence for the Board to decide the Veteran's claim and 
a VA medical examination must be provided.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c).
Regarding her claim of service connection for chronic sinusitis, 
the Board notes that the April 2010 private medical opinion notes 
that the Veteran has recurring sinus infections, which are 
related to her exposure to CS gas during service.  

The Veteran's service treatment records (STRs) note that in March 
1985 the Veteran had complaints of right maxillary sinus pain.  
STRs dated in May 1985 the Veteran had a history of sinus 
problems in the past and complained of sinus congestion, and July 
1985 STRs note that the Veteran was taking sinus medications

Post service treatment records from the Veteran's reserve service 
dated in October 1987 note that medical imaging of the Veteran's 
left sinus revealed an obstruction.  June 1989 STRs note that the 
Veteran was admitted to the emergency room for exposure to CS gas 
(tear gas).  There were no signs of respiratory distress.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 C.F.R. § 3.303."  Active military service" is 
defined by VA law and regulations.  

Active military, naval, or air service includes active duty, any 
period of ACDUTRA during which the individual concerned was 
disabled from a disease or injury  incurred in the line of duty.  
See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active 
military, naval, or air service also includes any period of 
inactive duty training INACDUTRA during which the individual 
concerned was disabled from an injury incurred in the line of 
duty or from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident which occurred during such training.  
Id. Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA, from injury incurred or aggravated 
while performing INACDUTRA, or from myocardial infarction or 
cardiac arrest while performing INACDUTRA.  Id.

National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA.  ACDUTRA includes full-time duty with the Army 
National Guard of any State under sections 316, 502, 503, 504, or 
505 of title 32, or the prior corresponding provisions of law.  
See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c). INACDUTRA 
includes service with the Army National Guard of any State (other 
than full-time duty) under section 316, 502, 503, 504, or 505 of 
title 32, or the prior corresponding provisions of law.  38 
U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d).

The Veteran's personnel records indicate that the Veteran served 
in the U.S. Army Reserves, following her period of active of 
service from September 1983 to December 1985.  However, the 
Veteran's personnel records do not indicate that the Veteran's 
June 1989 STRs noting treatment for CS gas was during a period of 
active service.  

Thus, although the April 2010 private medical opinion attributes 
the Veteran's current sinus problems to CS gas exposure during 
service, since her exposure to CS gas was not during active duty 
service it cannot be the basis of service connection.  However, 
given her in-service treatment for sinus problems, a VA 
examination and opinion should be provided regarding the nature 
and etiology of the Veteran's claimed chronic sinusitis 
disability on a direct basis.  See McLendon, 20 Vet. App. at 79; 
38 C.F.R. § 3.159 (c).  

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran a VA letter regarding 
her claims to reopen service connection for 
uterine prolapse, uterine leiomyoma, and a 
seizure disorder based on new and material 
evidence.  The letter should note why the 
service connection claims were previously 
denied in the April 2006 rating decision and 
describe the meaning of "new" and "material" 
evidence necessary to reopen the claims, and 
include the information necessary to 
substantiate the underlying claims on the 
merits pursuant to Kent v. Nicholson, 20 Vet. 
App. 1 (2006) and Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Obtain the SSA records and copies of all 
medical records considered by the SSA in 
their determination on the Veteran's claim 
for SSA disability benefits.  Any negative 
response must be noted.

3.  Schedule the Veteran for an appropriate 
VA medical examination to determine the 
nature and etiology of any current PTSD 
disability.  The examiner is asked to conduct 
any necessary testing and provide an opinion 
as to whether it is as likely as not that the 
Veteran has a diagnosis of PTSD which 
conforms DSM-IV and is related to her claimed 
in-service stressor.  

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  A detailed rationale for 
all medical opinions must be provided.

4.  Schedule the Veteran for an appropriate 
VA medical examination to determine the 
nature and etiology of any current chronic 
sinusitis disability.  The examiner is asked 
to conduct any necessary testing.  As to any 
disability involving the sinuses identified 
the examiner is asked to provide an opinion 
as to whether it is as likely as not had its 
onset during, or is otherwise related to the 
Veteran's active duty service.  

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  The examiner must note and 
discuss the Veteran's active duty service 
treatment records.  A detailed rationale for 
all medical opinions must be provided.

5.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claims should then be 
readjudicated.  If any of the claims remain 
denied, the RO should issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on the 
claims, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues currently on appeal, 
and allow an appropriate period of time for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


